Citation Nr: 1510511	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the disability was characterized as carpal tunnel syndrome with osteoarthritis.  As the Veteran also receives a separate rating for a left wrist fracture based on limitation of motion, arthritis is best associated with that aspect of the disability.  A claim for an increased rating for his left wrist fracture was initially raised and denied in the December 2010 rating decision; the Veteran did not appeal that issue.  The nerve impairment, which is essentially the issue on appeal, is best associated with carpal tunnel syndrome.  Further discussion of the interplay between these two issues and their impact on this appeal is provided in the decision below.

Pursuant to the Board's May 2014 remand, the Veteran was provided a VA medical examination in November 2014.  

The May 2014 remand also referred to the RO claims dealing with clear and unmistakable error.  To date, the RO has not taken any action on those claims.  Given the foregoing, the Board does not have jurisdiction over those claims and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left wrist carpal tunnel syndrome most closely approximates moderate incomplete paralysis of the median nerve.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 20 percent schedular rating, but no higher, for left wrist carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2010, May 2011, and November 2014.  The examinations along with their expert medical opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Increased Schedular Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks a disability rating in excess of 10 percent for left wrist carpal tunnel syndrome, which is rated pursuant to 38 C.F.R. § 4.124a, DC 8515 as analogous to impairment of the median nerve.  

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild", "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2014).  The VA examination in this case confirms that the Veteran is right hand dominant.

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran underwent an electromyography (EMG) in March 2010.  It found that the motor and sensory distal latencies of left median nerve were prolonged and the motor conduction velocity of the left median nerve is slightly decreased.  It also revealed that it was essentially a normal needle EMG of the left median, ulnar, and radial supplied muscles.  It determined that there was moderate left carpal tunnel syndrome without evidence of denervation.  There was no electrodiagnostic evidence of left ulnar or left radial neuropathy.

In an April 2010 Hand and Plastic Consult Response, the examiner observed left grip strength at 4/5, left hypothenar wasting was evident, and Tinel and Phalen signs were positive.

In May 2010, the Veteran underwent a VA examination.  He reported that he has pain more times than not and it is getting progressively worse.  He treats the left wrist with bracing and medication.  He is prescribed Vicodin for headaches but also uses it for wrist pain.  The examiner listed the Veteran's left wrist and hand symptoms, which included weakness, pain, and parasthesias in the form of tingling and numbness.  There was no history of neoplasm.

On examination, muscle strength was recorded at 4/5.  Arm and hand motor function impairment was described as decreased strength with grasp and with extension and flexion of the arm, wrist, and fingers.  Sensory function report revealed decreased vibration and pain in the left thumb.  Light touch and position sense were normal.  Reflex examination results were all 2+ (normal).

The examiner diagnosed left wrist carpal tunnel syndrome.  Neuralgia was present but paralysis and neuritis were absent.  The disability affected the Veteran's daily activities.  There was moderate effect on completing chores, severe effect on exercise and recreation, and it prevented participation in sports.  There was no effect on occupation as the Veteran was unemployed.  He was previously an electrician but stopped working in 2007 to attend cosmetology school.  The examiner also performed a separate examination as to the impact of the Veteran's left wrist condition on the wrist joint.  Detailed in that examination report was range of motion measurements as well as other problems affecting the motion of the joint such as instability and incoordination.  In that report, the examiner determined that flare-ups of joint disease were "severe."  This characterization was not attributed to any neurological impact on the wrist.

In a September 2010 Hand and Plastics Clinic Note, the examiner observed the Veteran's left wrist carpal tunnel manifested in numbness over the first through third digits, hand strength was a 3/5, and there was some thenar wasting.  An imaging study performed the same month at the same clinic listed as the reason for the study "severe carpal tunnel syndrome."

The Veteran underwent another VA examination in May 2011.  He reported that his symptoms "wake[] [him] up in the morning with pins and needles."  There is a burning sensation in the ring and pointer finders going up into the thumb.  There were no balance, coordination, or mobility problems.  The symptoms were present in the left wrist into his hand and fingers.  The symptoms were weakness, tremors, stiffness, numbness, paresthesias, and pain.

Peripheral nerve reflex testing recorded 1+ (hypoactive) in the biceps, triceps, brachioradialis, and finger jerk.  Sensory examination found the ulnar nerve in the left upper extremity was affected.  There was decreased vibration in the thumb.  Pain/pinprick, position sense, and light touch were all recorded as normal.  There was no dusesthesias.  Muscle tone was normal.  There was no muscle atrophy.  A fine tremor was noted in the hand.  There was no evidence of fasciculation and the nerve disorder did not affect the function of any joint.

The examiner diagnosed left wrist carpal tunnel syndrome with osteoarthritis.  There was neuritis and neuralgia present but no paralysis.  The Veteran previously worked as an electrician for 2 to 5 years.  He is currently unemployed as due to his migraine headaches.  The effect of the left wrist condition on his occupational activities includes decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  The effect on daily activities was reported as "[t]he numbness and tingling from the carpal tunnel wakes me up a couple times per week and I have trouble sleeping as it is[,] so it makes life interesting."  

The examiner was also asked to opine on the impact of the left wrist carpal tunnel syndrome on the Veteran's employability, and she concluded that the Veteran is currently unemployable in either a sedentary job or doing manual labor.  She reasoned that even though he is right handed, he has significant debility of his left hand and wrist resulting in him being unable to perform fine motor functions or any activity that requires heavy lifting.  She noted that if he undergoes a fusion of his left wrist, as has been recommended by a hand specialist, he should be revaluated for employability.

An October 2013 Hand and Plastic Consult Response and Addendum noted chronic wrist and hand pain, numbness over the first through third digits, hand strength at 3/5, and thenar wasting.  His symptoms present during the day with over-use and cold weather.  He stated that he is unable to work as an electrician due to the pain.  The examiner stated that the carpal tunnel syndrome is severe and that it results in an inability to work.

The Veteran underwent a VA examination in November 2014 pursuant to the Board's May 2014 remand.  He reported that he wakes up 3 to 4 times a week with a sensation of needle pricks in his hand and fingers.  He occasionally wears a cock-up brace at night.  He has been told that his only option is fusion of the wrist but that is not recommended until he cannot tolerate the symptoms.  He is taking medication for pain control as needed, and takes narcotics for the pain on average three times a month.  He reported that weather changes seem to affect him the most.  He reported mild intermittent pain, usually dull, moderate paresthesias, and moderate numbness.

Muscle strength testing was recorded as 3/5 (active movement against gravity) in elbow flexion and extension, wrist flexion and extension, grip, and pinch.  Testing did not reveal muscle atrophy.  Deep tendon reflexes were recorded as 1+ (hypoactive) in the left bicep, triceps, and brachioradialis.  There was decreased vibratory sensation in his left hand digits, but light touch was normal.  Phalen's sign and Tinel's sign were negative.

The examiner found there to be mild incomplete paralysis of the median nerve.  There was also notable thenar wasting in the left hand but it was not measurable.  The examiner opined that the nerve condition does impact his ability to work.  He stated that the Veteran previously worked as an electrician and his condition causes difficulty with fine motor movements.  He had difficulty using pliers and executing crushing motions which were a big part of his work.  

This examiner also performed a separate examination to assess the Veteran's osteoarthritis.  The examiner determined that the Veteran does have muscle atrophy in the left hand and that it is wholly attributable to the osteoarthritis.  The same determination was made in regards to any limitation of motion in the hand.  He added that, in terms of occupational impact, the Veteran could not return to being an electrician due to weakness and limitation of motion in the wrist; however, the limitation of motion of the wrist is most likely due to his osteoarthritis.  The nerve examination (summarized above) demonstrated minimal neuropathy and thus did not support the limitation of function of his left wrist.

Analysis

As noted above, the only issue on appeal is a median nerve disability characterized as left wrist carpal tunnel syndrome.  The Veteran is also service connected for a joint disability characterized as a left wrist fracture.  That disability is rated based on limitation of motion, as would be osteoarthritis, and the Veteran's arthritic symptomatology is rated thereunder.  Thus, even though the original issue on appeal contained the word "osteoarthritis," its symptomatology is not for application to this nerve rating.  Moreover, in the Veteran's March 2011 notice of disagreement, the Veteran stated that he believed he should receive a separate rating for his osteoarthritis-essentially, he already does.  Osteoarthritis, confirmed by x-ray imaging, is governed by DC 5003, which states that the disability should be rated based on limitation of motion under the appropriate DC if a compensable rating can be assigned.  As the Veteran's left wrist fracture is assigned a compensable rating for limitation of motion pursuant to DC 5215, an additional rating is not warranted. 

In regards to the relevant medical evidence of record, much of it blurs the lines between what symptomatology is attributable to the Veteran's joint disability and what is attributable to the nerve disability on appeal.  Many records simply refer to the Veteran's wrist problems as a "left wrist condition" or, generally, as "carpal tunnel syndrome."  That is at least partially why the record contains, as the Veteran noted in his May 2012 substantive appeal, characterizations of his carpal tunnel syndrome as "severe" and "moderate."  The record, though, also contains characterizations that the carpal tunnel syndrome is "mild" or "minimal."  Regardless, in weighing the evidence, it is important to remember that such characterizations are not binding on the Board.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."); 38 C.F.R. § 4.2 (The responsibility of the rating specialist is "to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."); 38 C.F.R. § 4.6 (As such characterizations are not defined by the Schedule, the rating specialist must make a determination that is "equitable and just.").

The Board finds that there is competent and credible evidence that the Veteran's left wrist carpal tunnel syndrome results in moderate incomplete paralysis of the median nerve rather than mild impairment, corresponding to a 20 percent rating pursuant to DC 8515.

The November 2014 VA examination, in particular, is instructive because the examiner performed a joint examination and a nerve examination and he was able to separate some of the symptomatology.  The examiner found that the Veteran's neurological symptoms are mild in nature.  They manifest in intermittent dull pain, parasthesias, and numbness.  There was also decreased sensation in the left hand digits.  This is consistent with the Veteran's own characterizations of his nerve disability, as throughout the years he has stated that he has pain, numbness, tingling, burning, and that it causes him to wake up to the feeling of pins and needles.  The examiner also noted that the nerve disability results in muscle weakness and the Veteran provided credible examples of this weakness such as not being able to squeeze a pair of pliers.  Thus, it is clear that the Veteran's nerve disability is not wholly sensory in nature.  Prior VA examinations have also indicated that the nerve impairment generally causes "moderate" to "severe" functional impairment on activities of daily living like chores and exercise.  The nerve pain also provides occupational impairment.

Even though the November 2014 examiner characterized the nerve disability as "minimal," given that it is not wholly sensory in nature and that it does impair the Veteran's day-to-day life and his ability to earn a living, resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that this symptomatology most closely approximates moderate incomplete impairment of the median nerve, corresponding to a 20 percent rating pursuant to DC 8515 (for the non-dominant hand).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  This is so throughout the rating period on appeal.

Although a higher 20 percent initial rating is warranted, the Veteran's nerve disability does not approximate severe incomplete impairment of the median nerve, corresponding to a higher 40 percent rating.  As noted above, characterizations of the disability as "severe" contained in the record are not binding on the Board.  The Board is aware that the Veteran's left wrist condition, as a whole, is very debilitating; however, many of the symptoms relate to the osteoarthritis and limitation of motion of the joint-the issue not on appeal.  The November 2014 examination report made clear that the muscle atrophy in the left hand (throughout the history of treatment records described as thenar wasting) is attributable to the osteoarthritis.  The limitation of motion and pain related to such motion is also solely attributable to the osteoarthritis; and, as a result, the medical opinions that state that the Veteran is unemployable due to his disability are based on severe symptoms not attributable to the nerve disability.  The nerve disability has not caused incomplete flexion or pronation of the digits or thumb or weakened the flexion of the wrist.  In sum, the Board finds that the wrist symptoms that result in the Veteran's overall disability being severe are not attributable to his nerve disability, and therefore a higher 40 percent rating for severe incomplete median nerve impairment is not warranted during any part of the rating period on appeal.

In conclusion, resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that a 20 percent schedular rating, but no higher, for left wrist carpal tunnel syndrome pursuant to DC 8515 is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left carpal tunnel syndrome has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (nerve impairment affecting use of the left wrist) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that the Veteran has been awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU).  This total rating was awarded for the entire rating period on appeal for the left carpal tunnel syndrome.  It was also awarded, in part, due to left carpal tunnel syndrome.  Thus, a TDIU claim is not raised by the record.


ORDER

A 20 percent rating, but no higher, for left wrist carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


